                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

JOHN WILLIAM WILLIAMS,                         §
                Petitioner,                    §
                                               §
v.                                             §       Civil Action No. 4:18-CV-964-O
                                               §
TEXAS DEPARTMENT OF CRIMINAL                   §
JUSTICE,                                       §
              Respondent.                      §


                                  OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus filed by Petitioner, John William

Williams, a prisoner in custody in Cumberland County, Pennsylvania, against the Texas Department

of Criminal Justice (TDCJ), Respondent. After considering the petition and relief sought by

Petitioner, the Court has concluded that the petition should be dismissed as time-barred.

I. BACKGROUND

       On February 8, 1996, in Tarrant County, Texas, Case No. 0536390A, Petitioner pleaded

guilty pursuant to a plea agreement to one count of kidnapping and was sentenced to 30 years’

confinement. Pet. 1, ECF No. 1; Resp’t’s Preliminary Answer 3 & Ex. A, ECF Nos. 16 & 16-1.

Petitioner did not directly appeal his conviction or seek state habeas-corpus relief. Pet. 13, ECF No.

1. The parole division of TDCJ informs the Court that Petitioner was released on parole from his 30-

year sentence in February 2017.

       In this petition, deemed filed on November 18, 2018, Petitioner raises four grounds for relief

claiming “denial of assistance of counsel, due process of law, and equal protection” in various

respects. Id. at 6-9(b). Respondent asserts that the petition is time-barred under the federal statute

of limitations or, in the alternative, that Petitioner’s claims are wholly unexhausted. Resp’t’s
Preliminary Answer 1, ECF No. 16.

II. DISCUSSION

        The Antiterrorism and Effective Death Penalty Act of 1996 (the AEDPA), effective April 24,

1996, imposes a one-year statute of limitations on federal petitions for writ of habeas corpus filed

by persons in state custody. Section 2244(d) provides:

                (1) A 1-year period of limitations shall apply to an application for a writ of
        habeas corpus by a person in custody pursuant to the judgment of a State court. The
        limitations period shall run from the latest of–

                        (A) the date on which the judgment became final by the conclusion
                of direct review or the expiration of the time for seeking such review;

                       (B) the date on which the impediment to filing an application created
                by State action in violation of the Constitution or laws of the United States
                is removed, if the applicant was prevented from filing by such State action;

                       (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if that right has been newly recognized by
                the Supreme Court and made retroactively applicable to cases on collateral
                review; or

                       (D) the date on which the factual predicate of the claim or claims
                presented could have been discovered through the exercise of due diligence.

               (2) The time during which a properly filed application for State post-
        conviction or other collateral review with respect to the pertinent judgment or claim
        is pending shall not be counted toward any period of limitations under this
        subsection.

28 U.S.C. § 2244(d)(1)-(2).

       For purposes of triggering subsection (B) or (D), Petitioner contends that the state failed to

provide notice, and his court-appointed counsel deliberately concealed, that the “underlying

substantive allegations and true nature and cause of the crime of kidnapping to which he pled guilty

on [February 8, 1996,] consisted of kidnapping in furtherance of child/sex trafficking” and that he did

                                                  2
not learn that he was actually indicted for, pleaded guilty to, and convicted of kidnapping in

furtherance of child/sex trafficking until October 23, 2018, when his wife was questioned by the

Cumberland District Attorney’s Office in Pennsylvania regarding an unrelated criminal case. Pet’r’s

Resp. 4-5, ECF No. 17. In order to invoke subsection (B), “the prisoner must show that: (1) he was

prevented from filing a petition (2) by State action (3) in violation of the Constitution or federal law.”

Egerton v. Cockrell, 334 F.3d 433, 436 (5th Cir. 2003). Petitioner makes no showing to satisfy this

provision. Furthermore, it is an impossible stretch for the Court to believe that Petitioner was ignorant

of the allegations leading to his arrest and indictment. In order to invoke subsection (D), due diligence

requires Petitioner to show some good reason why he was unable to discover the factual predicate at

an earlier date. Merely alleging that he did not know the facts underlying his claim is insufficient.

        Petitioner’s claims relate to the plea proceedings in February 1996; thus he should have known

of the basis of his claims at or near the time of trial. Accordingly, the one-year limitations period

began to run under subsection (A) on the date on which the judgment of conviction became final by

the conclusion of direct review or the expiration of the time for seeking direct review. For purposes

of this provision, the trial court’s judgment of conviction became final upon expiration of the time

that Petitioner had for filing a timely notice of appeal on Monday, March 11, 1996.1 Roberts v.

Cockrell, 319 F.3d 690, 694 (5th Cir. 2003). Under these circumstances, Petitioner had one year from

the AEDPA’s effective date, or until April 24, 1997, to file a federal habeas corpus action, absent any

tolling. Flanagan v. Johnson, 154 F.3d 196, 200 (5th Cir. 1998); United States v. Flores, 135 F.3d

1000, 1006 (5th Cir. 1998).

        Tolling of the limitations period may be appropriate under the statutory provision in §

         1
             March 10, 1996, was a Sunday.

                                                    3
2244(d)(2) and/or as a matter of equity. Petitioner concedes that he has not persued any post-

conviction state court remedies. Pet. 13, ECF No. 1; Pet’r’s Resp. 3, ECF No. 17. Nor has he

demonstrated that equitable tolling is warranted. Equitable tolling is permitted only in rare and

exceptional circumstances when an extraordinary factor beyond the petitioner’s control prevents him

from filing in a timely manner or he can prove that he is actually innocent of the crime for which he

was convicted. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013); Holland v. Florida, 560 U.S. 631,

649 (2010). Petitioner does not assert actual innocence. Instead, he reiterates that “he did not discover

the actual underlying substantive offense of kidnapping to which he pled guilty until” October 23,

2018, and “explains” that his counsel and the state “used Petitioner’s own mental illness and

incompetency and trust to dupe and deceive him into pleading guilty during a period of

incompetency.” Pet’r’s Resp. 7, ECF No. 17. However, Petitioner’s conclusory claims and bald

assertions, lacking any evidentiary proof, are insufficient to justify equitable tolling. See Koch v.

Puckett, 907 F.2d 524, 530 (5th Cir. 1990); Ross v. Estelle, 694 F.2d 1008, 1011 (5th Cir. 1983). His

extreme years-long delay further mitigates against equitable tolling. “Equity is not intended for those

who sleep on their rights.” Fisher v. Johnson, 174 F.3d 710, 715 (5th Cir. 1999).

III. CONCLUSION

        For the reasons discussed herein, Petitioner’s petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 is DISMISSED with prejudice as time-barred. A certificate of appealability is also

DENIED.

        SO ORDERED on this 3rd day of September, 2019.


                                                          _____________________________________
                                                          Reed O’Connor
                                                          UNITED STATES DISTRICT JUDGE
                                                   4
